Order, so far as appealed from, unanimously reversed, without costs, and items 2 and 3 of the demand for a biE of particulars aEowed as modified herein: 2. An itemized statement of the services rendered by plaintiff to the copartnership of Wright & Sexton as aEeged in paragraph “ seventh ” of the complaint. 3. An itemized statement of services rendered by plaintiff to said George S. Simpson individually^ in contradistinction *837to services rendered to the copartnership. Verified bill of particulars to be served within fifteen days after service of order. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.